Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an application filed on 05/08/2019. Claims 1-20 are pending. 

Priority
U.S. Priority benefit claimed under Title 35, United States Code, § 120 have been acknowledged.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 05/08/2019, 06/29/2020, 01/21/2021, 07/12/2021, and 09/01/2021 have all been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-3, 5-8, 10, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160314716 A1 to Grubbs (hereinafter Grubbs).


Claim 1. A remote mentoring system comprising: 
a medical device located in an operating room (OR); (Grubbs: See Fig. 1, #42, surgical tool associated with operating table of an operating room) 
a remote mentoring station located outside the OR having a remote display of said medical device and a remote input device; and  (Grubbs: See Fig. 1, #30, and para[0034]-[0035] for remote surgeon associated with an operating room for live human operations, which has a display and remote input devices.) 
a network connection providing said remote mentoring station with observation of said medical device and communication to the OR providing an end-user of said medical device instruction and to provide a remote mentor using said remote mentoring station control to said medical device via said remote mentoring station. (Grubbs: See Fig. 1, “remote party conferencing”, and para[0034]-[0035] for a surgeon at the remote surgeon station 30, is able to train the student and/or any other surgeons located at “remote party conferencing” location, by conferring with the surgeon, via network connections.)

Claim 2. The system of claim 1 wherein said remote display receives a live feed of a surgical field entered by said medical device. (Grubbs: See para[0224] for a surgeon at another location many monitor the video, and wherein live feed video is used for training)

Claim 3. The system of claim 1 further comprising a redundant network connection. (Grubbs: See para[0281] for one or more of the control units can have an alternate communication link)

Claim 5. The system of claim 1 wherein said remote input device is at least one of: a joystick, a mouse, a pendant, a keyboard, a foot pedal, a voice control, or a specifically designed input device having several buttons for controlling several different functions of said medical device. (Grubbs: See para[0168] for joysticks used for movement of robotic arms)

Claim 6. The system of claim 1 wherein said remote input device and said remote display receive a live feed of a surgical field or procedure field involving said medical device, (Grubbs: See para[0224] for a surgeon at another location many monitor the video, and wherein live feed video is used for training) where said input device is integrated with said remote display device as a touchscreen with the ability to enter commands via said remote display for control of said medical device. (Grubbs: See para[0264] for touchscreens being used allowing different functions and operations of the instruments)

Claim 7. The system of claim 1 further comprising an OR input device that has additional functionality relative to said remote input device providing the end-user with greater control over said medical device as compared to the mentor. (Grubbs: See Fig. 1, #52 and para[0034] for hand controls, that “remote party conferencing” used for mentoring students, do not have)

Claim 8. The system of claim 1 further comprising a safety mechanism that is employed in the event the network connection is lost, where if the network connection is lost, the end-user takes full control over said medical device, and the safety mechanism disconnects any inputs from the remote mentor.  (Grubbs: See para[0278] for, if communication between surgeon and patient sides are interrupted during operation, the computer will prevent unsafe operation of the system.)

Claim 10. The system of claim 1 wherein said medical device is a surgical robot. (Grubb: See para[0212] for robot is used to carry out surgery using input from surgeon at the remote location via a tele-robotic unit)

Claim 13. The system of claim 1 wherein said network connection has a high transmission data rate and a low latency. (Grubbs: See para[0223] for communication network have a latency of not greater than 200 milliseconds between the robotic surgery station and the remote surgeon station.)

Claim 14. The system of claim 1 wherein said remote mentoring station is coupled to a plurality of operating rooms allowing the remote mentor to be available as a resource during multiple medical procedures, simultaneously or sequentially, using the medical device. (Grubbs: See Fig. 1 for remote locations connected to operating table of operating room.  It is understood that it can be connected to other operating rooms as well.)

Claim 15. A method of using the system of claim 1 comprising: connecting the remote mentor station outside an operating room to the medical device in the operating room (OR); and using the remote mentor station to communicate with and control the medical device. (Grubbs: See Fig. 1, for a remote location (i.e., remote mentor station outside operating room, using network to communicate and control the robotic surgical arm in an operating room.)

Claim 16. The method of claim 15 wherein a mentor using the remote mentor station is located in a hospital housing the operating room or the mentor is located as far away as another country. (Grubbs: See Fig. 1, for a remote location (i.e., remote mentor), using internet and communication network to communicate and control the robotic surgical arm in an operating room. )

Claim 17. The method of claim 15 wherein a mentor watches a live-feed of a procedure on a remote display conducted with the medical device. (Grubbs: See para[0224] for a surgeon at another location many monitor the video, and wherein live feed video is used for training)

Claim 18. The method of claim 17 wherein the remote display comprises a video monitor, computer monitor, tablet display, or a smartphone. (Grubbs: See Fig. 1 and para[0031] for remote surgeon station includes a display coupled to camera)

Claim 20. The method of claim 15 further comprising the mentor controlling the medical device with an input device. (Grubbs: See para[0018] for remote surgeon station (i.e., a mentor controlling the medical device) having one input device)





Claim Rejections - 35 USC § 103 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7. 	Claims 4, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160314716 A1 to Grubbs, (hereinafter Grubbs) in view of  US 20120326502 A1 to Nguyen et al., (hereinafter Nguyen).

Claim 4. Grubbs teaches the system of claim 1, however, it does not explicitly teach being able to disconnect power of an apparatus remotely as understood in:
wherein said remote input device is a single power off apparatus to dis-engage said medical device.

However, in a similar field, Nguyen, in Fig. 6 and para[0061] teaches a an apparatus that can be incorporated into a device, including a remote control receiver, that allows the device to be turned on/off, wired or wirelessly, and disconnect from the power via a relay (i.e., switch)

Grubbs, teaches techniques related to remote operation using robotics arms and training other pupils via network. (Grubbs: See Fig. 1 and Abstract)
Nguyen teaches techniques related to disconnecting from power, any device, by incorporating a remote control receiver that allows such device to be turned on/off, wired or wirelessly, and to disconnect from power via a relay or switch. (Nguyen: See Fig. 6, and para[0061])

 	It would have been obvious to one of ordinary before the time of effective filling to have included, turning a device on/off wired or wirelessly, as taught by Nguyen, with the teachings of Grubbs, in order to benefit from the enhanced ability of turning on/off any device remotely via a relay incorporated into that device. (Nguyen: See Fig. 6 and para[0061])
Claim 9. Grubbs teaches the system of claim 1, however, it does not explicitly teach being able to disconnect power of an apparatus remotely as understood in:

 further comprising a device power control unit in the OR that acts as a power relay, or a circuit switch, that controls the power to said medical device.
However, in a similar field, Nguyen, in Fig. 6 and para[0061] teaches a an apparatus that can be incorporated into a device, including a remote control receiver, that allows the device to be turned on/off, wired or wirelessly, and disconnect from the power via a relay (i.e., switch)

Grubbs, teaches techniques related to remote operation using robotics arms and training other pupils via network. (Grubbs: See Fig. 1 and Abstract)
Nguyen teaches techniques related to disconnecting from power, any device, by incorporating a remote control receiver that allows such device to be turned on/off, wired or wirelessly, and to disconnect from power via a relay or switch. (Nguyen: See Fig. 6, and para[0061])

 	It would have been obvious to one of ordinary before the time of effective filling to have included, turning a device on/off wired or wirelessly, as taught by Nguyen, with the teachings of Grubbs, in order to benefit from the enhanced ability of turning on/off any device remotely via a relay incorporated into that device. (Nguyen: See Fig. 6 and para[0061])

Claim 19. Grubbs teaches the method of claim 15, however, it does not explicitly teach being able to disconnect power of an apparatus remotely as understood in:
 further comprising removing power from the medical device using a single button thereby allowing the mentor to provide feedback to an end-user without taking complete control of the medical device.
However, in a similar field, Nguyen, in Fig. 6 and para[0061] teaches a an apparatus that can be incorporated into a device, including a remote control receiver, that allows the device to be turned on/off, wired or wirelessly, and disconnect from the power via a relay (i.e., switch)

Grubbs, teaches techniques related to remote operation using robotics arms and training other pupils via network. (Grubbs: See Fig. 1 and Abstract)
Nguyen teaches techniques related to disconnecting from power, any device, by incorporating a remote control receiver that allows such device to be turned on/off, wired or wirelessly, and to disconnect from power via a relay or switch. (Nguyen: See Fig. 6, and para[0061])

 	It would have been obvious to one of ordinary before the time of effective filling to have included, turning a device on/off wired or wirelessly, as taught by Nguyen, with the teachings of Grubbs, in order to benefit from the enhanced ability of turning on/off any device remotely via a relay incorporated into that device. (Nguyen: See Fig. 6 and para[0061])


8. 	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160314716 A1 to Grubbs, (hereinafter Grubbs) in view of  US 20160228204 A1 to Quaid et al., (hereinafter Quaid).

Claim 11. Grubbs teaches the system of claim 1, however, it does not explicitly disclose that display could be stereoscopic, as understood in:

 wherein said remote display is stereoscopic.

However, in a similar field, Quaid, in para[0035] teaches a display device used in operating room may be stereoscopic.
Grubbs teaches techniques related to remote operation using robotics arms and training other pupils via network. (Grubbs: See Fig. 1, Abstract)
Quid teaches displays used in operating rooms can be stereoscopic. (Quaid: See para[0035])
 It would have been obvious to one of ordinary skill in the art before the effective filling date, to have incorporated,  stereoscopic display, as taught by Quaid, with the teachings of Grubbs, in order to benefit from stereoscopic displays that are used in operating rooms. (Quid: See para[0035])

Claim 12. Grubbs teaches the system of claim 1, however, it does not explicitly disclose a remote haptic control system, as under in:

 wherein said remote input is a haptic control.

 	However, in a similar field, Quaid, in para[0051] teaches a haptic device can be deployed as a fully integrated component of a computer-aided surgery system that requires a real-time operating systems for the haptic control system. (Quaid: See para[0051])
Grubbs teaches techniques related to remote operation using robotics arms and training other pupils via network. (Grubbs: See Fig. 1, Abstract)
Quid teaches haptic control system and devices used in computer-aided surgery systems. (Quaid: See para[0051])
  	It would have been obvious to one of ordinary skill in the art before the effective filling date, to have incorporated,  haptic devices and haptic control systems, as taught by Quaid, with the teachings of Grubbs, in order to benefit from haptic control systems and devices that are used in computer-aided surgery systems. (Quid: See para[0035])


Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477